UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X             6/2/2021
JOHNNY RODRIGUEZ,                                              :
                                                               :   20-CV-7547 (GBD) (RWL)
                                    Petitioner,                :
                                                               :   ORDER
                  - against -                                  :
                                                               :
JAMIE LAMANNA,                                                 :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        Petitioner’s opposition, if any, to Respondent’s motion to dismiss the petition as

untimely (Dkt. 14) initially was due by April 15, 2021. On April 16, 2021, Petitioner

requested an extension to file his opposition. The Court granted that extension and

ordered Petitioner to file any opposition by May 17, 2021. As of today, June 2, 2021,

Petitioner has not submitted any opposition and has not requested a further extension.

Accordingly, the Court will resolve the motion based on the record to date.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: June 2, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is respectfully
directed to mail a copy of this Order to Petitioner pro se and note service on the docket:

        Johnny Rodriguez
        DIN No. 13A4026
        Downstate Correctional Facility
        P.O. Box F



                                                        1
Red Schoolhouse Rd.
Fishkill, NY 12524




                      2
